NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           IN RE THE MATTER OF
                              CHRISTOPHER B.

                            No. 1 CA-MH 14-0022
                              FILED 09-18-2014


            Appeal from the Superior Court in Mohave County
                        No. S8015MH201400003
                The Honorable Lee Frank Jantzen, Judge

                                  AFFIRMED


                                   COUNSEL

Mohave County Legal Defender’s Office, Kingman
By Ronald S. Gilleo
Counsel for Appellant

Mohave County Attorney’s Office, Kingman
By Dolores H. Milkie
Counsel for Appellee




                       MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Kenton D. Jones joined.
               IN RE THE MATTER OF CHRISTOPHER B.
                        Decision of the Court

J O H N S E N, Judge:

¶1           Patient appeals from the superior court’s order committing
him to involuntary inpatient and outpatient mental health treatment. For
the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            Patient suffers from paranoid schizophrenia.1 He was taken
to a mental health clinic after he threatened to shoot himself and/or kill his
mother. At the clinic, an examining doctor filed a petition for court-ordered
evaluation after Patient claimed that "[r]ap stars [were] trying to kill him"
and he needed to "save [his] family."

¶3             Patient was evaluated by two physicians who submitted
affidavits and a petition for court-ordered treatment. At the hearing, one
examining physician testified Patient suffered from "severe" paranoid
delusional thinking, including "significant auditory hallucinations" and the
"belief that he is going to be harmed by others or killed." Such thinking, the
physician testified, made Patient feel a "need[] to protect himself" and his
family, which made him a danger to himself and others. In evaluating
Patient, the physician had observed that Patient had made "repeated
statements about thoughts to harm self and violent ideations to harm
others." The physician testified Patient believed "if he ended his life, that
he would protect his family from being harmed."

¶4             The parties stipulated to the admission of the second
examining physician’s affidavit in lieu of testimony. Consistent with the
first physician’s testimony, the second physician concluded that Patient
was persistently or acutely disabled, a danger to self and a danger to others.
According to the physician’s affidavit, Patient demonstrated "acute
symptoms of paranoid psychosis" and was dangerous or disabled due to
"[t]he intensity of his fear and need to protect himself and his reported
threats to kill himself with a gun." The physician’s affidavit stated Patient
was "guarded and suspicious of his surroundings" and the motives of those
around him. Further, he was fixated "on fearful thoughts of harm to come
to him," which resulted in "great mental distress." Moreover, evidence was
offered that Patient refused to take medication, had a "complete lack of



1      On review, we view the facts in the light most favorable to affirming
the superior court’s judgment. In re MH 2008-001188, 221 Ariz. 177, 179, ¶
14, 211 P.3d 1161, 1163 (App. 2009).


                                      2
               IN RE THE MATTER OF CHRISTOPHER B.
                        Decision of the Court

insight" into his illness, did not understand his need for treatment and had
attempted to leave the medical facility on one occasion.

¶5             Based on this evidence, the superior court found Patient was
"persistently or acutely disabled," a danger to himself and a danger to
others. The court ordered Patient to undergo a combination of inpatient
and outpatient mental health treatment not to exceed 365 days. We have
jurisdiction of Patient’s appeal pursuant to Arizona Revised Statutes
("A.R.S.") sections 12-2101(B) (2014) and 36-546.01 (2014).2

                              DISCUSSION

¶6            Patient argues there was insufficient evidence to support the
conclusion that he was a danger to himself and/or others. This court will
not set aside an order for involuntary treatment unless it is "clearly
erroneous or unsupported by any credible evidence." In re MH 94-00592,
182 Ariz. 440, 443, 897 P.2d 742, 745 (App. 1995) (citation omitted).

¶7           Section 36-501(6) (2014) defines a "danger to self" as:

      [B]ehavior that, as a result of a mental disorder:

      (i) Constitutes a danger of inflicting serious physical harm on
      oneself, including attempted suicide or the serious threat
      thereof, if the threat is such that, when considered in the light
      of its context and in light of the individual’s previous acts, it
      is substantially supportive of an expectation that the threat
      will be carried out.

      (ii) Without hospitalization will result in serious physical
      harm or serious illness to the person.

¶8            There was ample evidence to support the superior court’s
finding by clear and convincing evidence that Patient was a danger to
himself. See Pima County v. Kaplan, 124 Ariz. 510, 512, 605 P.2d 912, 914
(App. 1980) (persons who are even passively dangerous to themselves may
be subject to involuntary treatment). Patient was hospitalized after
threatening to kill himself with a gun and there was evidence that he




2     Absent material revision after the relevant date, we cite a statute’s
current version.



                                     3
                 IN RE THE MATTER OF CHRISTOPHER B.
                          Decision of the Court

suffered from an intense fear of approaching harm that caused him to
"protect himself" and made him suspicious of his surroundings.

¶9           Sufficient evidence also supported the superior court’s
finding by clear and convincing evidence that Patient was a "danger to
others." An individual may be found a "danger to others" when:

         [T]he judgment of [that] person . . . is so impaired that the
         person is unable to understand the person’s need for
         treatment and as a result of the person’s mental disorder the
         person’s continued behavior can reasonably be expected, on
         the basis of competent medical opinion, to result in serious
         physical harm.

A.R.S. § 36-501(5).

¶10           As stated, the court heard evidence that Patient lacked an
understanding of his condition and refused treatment. Patient was
hospitalized, in part, because he had threatened to kill his mother. This
behavior, both physicians stated, was due to his delusions, which would
likely persist without treatment and would continue to "cause marked
functional impairment to the community." This evidence is sufficient to
support the superior court’s finding. See id.

                               CONCLUSION

¶11            For the foregoing reasons, we affirm the superior court’s
order.




                                   :gsh




                                          4